Citation Nr: 0409561	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  04-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to a separate compensable rating for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk



INTRODUCTION

The veteran had active military service from November 1943 to July 
1946 and June 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2003 deferred rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

By a rating decision dated in July 2002, the RO granted service 
connection for the veteran's tinnitus evaluated as 10 percent 
disabling, effective September 26, 2001.


FINDING OF FACT

The original and revised versions of Diagnostic Code 6260 
authorize a single 10 percent rating for tinnitus, regardless of 
whether it is perceived in one ear, both ears, or in the head, and 
precludes the assignment of separate ratings for bilateral 
tinnitus.



CONCLUSION OF LAW

Entitlement to a separate compensable rating for bilateral 
tinnitus is not warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.25, 4.87, Diagnostic Code 
6260, 14.507, 19.9 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his March 2004 Informal Hearing Presentation, the veteran's 
representative made the following arguments:  (1) that allowance 
of separate ratings for tinnitus is centered on the application of 
the provision of 38 C.F.R. § 4.25(b), and that this issue was not 
addressed by the agency of original jurisdiction; (2) that since 
the veteran's claim was filed prior to the promulgation of a new 
regulation change to the rating schedule which added note 2 to 
Diagnostic Code 6260, the regulation in force at that time is 
properly applicable to the veteran's claim; (3) that discussion of 
the VA General Counsel's opinion (VAOPGCPREC 7-2003, Application 
of Veterans Claims Assistance Act of 2000 to Claims Pending on 
Date of Enactment (November 19, 2003)) is warranted, as applying 
the newly promulgated regulation to the veteran's claim would 
produce a retroactive effect which would burden the veteran's 
private rights; (4) that VAOPGCPREC 7-2003 renders moot General 
Counsel's opinion VAOPGCPREC 2-2003, Request for Opinion - 
Application of 38 C.F.R. § 4.87, Diagnostic Code 6260, Tinnitus 
Recurrent (May 22, 2003); and (5) that the determination of 
whether the veteran's tinnitus is generated in his ears or his 
head is a determination which must be made by a medical expert 
after personal examination of the veteran.

In response to the veteran's representative's arguments, the Board 
notes that it may initiate additional development, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2), and has addressed the 
veteran's issues in the opinion below.

VA has a duty to assist the veteran in the development of facts 
pertinent to his claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.

The Board notes that the issue of whether the veteran is entitled 
to separate ratings for tinnitus turns on an interpretation of the 
relevant regulation.  The Court has held that the VCAA has no 
effect on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002).  See also VA General 
Counsel's opinion (VAOPGCPREC 2-2004, Applicability of 38 U.S.C. § 
5103(a) to a Claim for Separate Ratings for Service-Connected 
Tinnitus in Each Ear (March 9, 2004)) (under 38 U.S.C. § 5103(a), 
the Department of Veterans Affairs is not required to provide 
notice of the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code (DC) 6260 
and by the previous versions of DC 6260 as interpreted by a 
precedent opinion of the General Counsel that is binding on all 
Department officials and employees)."  

In response to the representative's argument that the 
determination of whether the veteran's tinnitus is generated in 
his ears or his head is a determination which must be made by a 
medical expert after personal examination of the veteran, the VA 
is required to provide a medical examination or obtain a medical 
opinion when one "is necessary to make a decision on the claim."  
38 U.S.C.A. § 5103A(d).  An examination is considered necessary if 
the evidence of record before the VA, taking into consideration 
all information and lay or medical evidence, does not contain 
sufficient medical evidence for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2).  As here, where the issue of 
whether the veteran is entitled to separate ratings for tinnitus 
turns on an interpretation of the relevant regulation, and a 
decision on the claim is not determined by the competent medical 
evidence of record, a medical examination is not considered 
necessary, and the VA is not required to provide one. 

The July 2002 rating decision granted service connection for 
tinnitus, and a 10 percent evaluation was assigned from September 
26, 2001.  This 10 percent evaluation is the highest possible 
evaluation under all versions of Diagnostic Code 6260, including 
the most recent version.  

The General Counsel indicated that Diagnostic Code 6260 (currently 
codified at 38 C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorizes a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the head.  
VAOPGCPREC 2-2003.  The Board is bound by precedent opinions of VA 
General Counsel.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507(b).

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 10, 1999, and was again amended 
effective June 13, 2003. The veteran's claim was filed in February 
2003.

Under the criteria in effect from June 10, 1999 to June 12, 2003, 
Diagnostic Code 6260 provided that if the tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  The 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma.  38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect from 
June 10, 1999 to June 12, 2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
evaluation is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes 6100, 6200, 
6204, or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  The criteria 
further provides that only a single evaluation for recurrent 
tinnitus will be assigned, whether the sound is perceived in one 
ear, both ears, or in the head.  It was noted that objective 
tinnitus (in which the sound is audible to other people and has a 
definable cause that may or may not be pathologic) was not to be 
evaluated under this diagnostic code, but evaluated as part of any 
underlying condition causing it.  68 Fed. Reg. 25822- 25823 (May 
14, 2003) (codified as amended at 38 C.F.R. § 4.87, Diagnostic 
Code 6260).

In his recent opinion, the General Counsel held that Diagnostic 
Code 6260,  (currently codified at 38 C.F.R. § 4.87), as in effect 
prior to June 10, 1999, and as amended as of that date, authorized 
a single 10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in the 
head.  The General Counsel held that separate ratings for tinnitus 
for each ear may not be assigned under DC 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003 specifically indicates that it 
has retroactive effect.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the United States Court of Appeals for the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to 
the extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991) (The Court of Appeals for Veterans Claims held 
that where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
Congressional intent to the contrary).  In VAOPGCPREC 7-2003, the 
General Counsel held that Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before the VA or a court, whichever version of the statute 
or regulation is most favorable to the claimant will govern unless 
the statute or regulation clearly specifies otherwise.  The 
General Counsel held that the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation applies 
to a pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new statute 
is enacted or a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  If 
the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive effects, 
VA ordinarily should not apply the new provision to the claim.  If 
applying the new provision would not produce retroactive effects, 
VA ordinarily must apply the new provision. VAOPGCPREC 7-2003.

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court concluded 
that the part of the pre-June 10, 1999, version of Diagnostic Code 
6260 which contained a trauma requirement for the assignment of a 
10 percent rating for tinnitus was invalid.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria for evaluation of tinnitus.  The revised 
rating criteria would not produce retroactive effects since the 
revised provisions affect only entitlement to prospective 
benefits.  The Board finds that since the revised rating criteria 
does not produce retroactive effects, the VA must apply the new 
provisions of Diagnostic Code 6260 from the effective date of June 
13, 2003.  The Board notes that it is clear in the new provisions 
of Diagnostic Code 6260 that such provisions are effective from 
June 13, 2003.  The Board also notes that VAOPGCPREC 2-2003 
specifically indicates that it is for application in cases arising 
both before and after the 1999 amendment to the rating criteria 
for tinnitus.

38 C.F.R. § 4.25(b) provides that "Except as otherwise provided in 
this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any." 38 C.F.R. § 4.25(b).  The Board 
finds that tinnitus of each ear cannot be considered as two 
separate disabilities.  The General Counsel made this 
determination in VAOPGCPREC 2-2003.  In VAOPGCPREC 2-2003, the 
General Counsel noted that the Merck Manual states that tinnitus 
is the perception of sound in the absence of an acoustic stimulus.  
The Merck Manual 665 (17th ed. 1999).  The General Counsel 
indicated that the VA discussed the nature of tinnitus in a recent 
notice of proposed rulemaking concerning the rating schedule 
provision governing tinnitus, 67 Fed. Reg. 59,033 (2002), and the 
VA explained that objective tinnitus is properly evaluated as part 
of the underlying condition causing it, such as vascular or 
muscular disorders or nonpathologic causes such as noise from the 
temporomandibular joints, openings of the eustachian tubes, or 
repetitive muscle contractions.  The General Counsel noted that 
the notice of proposed rulemaking went on to explain that true 
(subjective) tinnitus does not originate in the inner ear, 
although damage to the inner ear may be a precursor of subjective 
tinnitus and it is theorized that in true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  See 67 Fed. 
Reg. at 59,033.  The General Counsel indicated that as VA's notice 
of proposed rulemaking made clear that the perception of noise is 
the disability identified in true tinnitus, and the source of this 
perceived noise is not in either or both ears.  The General 
Counsel indicated that the undifferentiated nature of the source 
of the noise that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed rulemaking, of 
rating tinnitus as a single disease entity.  VAOPGCPREC 2-2003.  
Accordingly, in light of VAOPGCPREC 2- 2003, the Board finds that 
a separate 10 percent rating for tinnitus for each ear is not 
warranted pursuant to 38 C.F.R. § 4.25(b) because tinnitus is a 
single disease entity.

In summary, a schedular rating in excess of 10 percent for 
tinnitus is barred as a matter of law for claims falling under the 
current version of  Diagnostic Code 6260.  For all other claims, 
essentially all applications coming under the previous version of 
Diagnostic Code, the VA and the Board are similarly precluded from 
awarding a schedular evaluation in excess of 10 percent.   38 
U.S.C.A. § 7104 (c).  


ORDER

Entitlement to a separate compensable rating for bilateral 
tinnitus is denied.



                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



